Exhibit 10.2

LOGMEIN, INC.

CASH INCENTIVE BONUS PLAN

(Effective as of January 1, 2017)

SECTION 1. PURPOSE

The purposes of the Plan are to enable the Company and its Subsidiaries to
attract, retain, motivate and reward the best qualified executive officers, key
employees and other individuals by providing them with the opportunity to earn
competitive compensation directly linked to the Company’s performance.

SECTION 2. DEFINITIONS

Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(c) “Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board or the Compensation Committee as the
Board or Compensation Committee shall designate from time to time.

(d) “Company” means LogMeIn, Inc.

(e) “Participant” means (i) each executive officer of the Company and (ii) each
other employee, director, consultant or advisor of the Company or a Subsidiary
whom the Committee designates as a participant under the Plan.

(f) “Performance-Based Compensation” means any compensation that is intended to
qualify as “performance-based compensation” as described in Section 162(m) of
the Code.

(g) “Performance Period” means each fiscal year or another period as designated
by the Committee.

(h) “Plan” means this LogMeIn, Inc. Cash Incentive Bonus Plan, as set forth
herein and as may hereafter be amended from time to time.

(i) “Subsidiary” means any business entity in which the Company owns, directly
or indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests.

SECTION 3. AWARDS

(a) Performance Criteria. The Committee may establish the performance objective
or objectives that must be satisfied in order for a Participant to receive an
award for a Performance Period or may make discretionary payments from the Plan.
Performance objectives may be based upon the relative or comparative achievement
of performance criteria, whether in absolute terms or relative to the
performance of one or more similarly situated companies or a published index
covering the performance of a number of companies, as determined by the
Committee for the applicable performance period, which performance criteria may
include (and for Performance-Based Compensation shall be limited to) (where
applicable, GAAP and/or non-GAAP as defined,): revenue; gross profit or margin,
operating income; bookings; cash flow; customer retention; customer
satisfaction; net bookings; net income; net profit; operating cash flow;
operating cash flow less capital expenditures, operating expenses; total
earnings; earnings per share, diluted or basic; earnings per share from
continuing operations, diluted or basic; earnings before interest and taxes;
earnings before interest, taxes, depreciation, and amortization; pre-tax profit;
capital expenditures; net earnings; operating earnings; gross or operating
margin; profit margin; debt; working capital; return on equity; return on net
assets; return on total assets; return on capital; return on investment; return
on sales; net or gross sales; market share; economic value added; cost of
capital; change in assets; expense reduction levels; debt reduction;
productivity; new product introductions; delivery performance; and total
stockholder return.. Performance objectives may differ from Participant to
Participant and from award to award, may be used alone or in combination, may be
established on a Company-wide basis or with respect to one or more business
units, divisions, Subsidiaries or products, or with respect to an individual.
When establishing performance objectives for a Performance Period, the Committee
may exclude any or all “extraordinary items,” including, without limitation, the
charges or costs associated with restructurings of the Company or any
Subsidiary, discontinued operations, extraordinary items, capital gains and
losses, dividends, share repurchase, other unusual or non-recurring items, and
the cumulative effects of accounting changes. The Committee may also adjust the
performance objectives for any Performance Period in its discretion, including
in recognition of unusual or non-recurring events affecting the Company, changes
in applicable tax laws or accounting principles, or such other factors as the
Committee may determine, but only to the extent permissible by section 162(m)
for Performance-Based Compensation.



--------------------------------------------------------------------------------

(b) Maximum Amount Payable. The maximum aggregate amount that may be paid to any
one Participant during any fiscal year of the Company under the Plan with
respect to one or more awards shall be three million dollars (US $3,000,000).

(c) Termination of Employment. Unless otherwise determined by the Committee in
its sole discretion, if a Participant’s employment terminates for any reason
prior to the date on which the award is paid hereunder, such Participants shall
forfeit all rights to any and all awards that have not yet been paid under the
Plan.

(d) Discretion. Notwithstanding anything else contained in the Plan to the
contrary, the Committee shall have the right, in its absolute discretion, (i) to
increase (except with respect to awards intended to qualify as Performance-Based
Compensation), reduce or eliminate the amount otherwise payable to any
Participant under the Plan based on individual performance or conduct or any
other factors that the Committee, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under Section 3(b).

SECTION 4. PAYMENT

Payment of any award amount from the Plan shall be made to each Participant as
soon as practicable after the Committee determines the amount of any such award
amount. Unless determined otherwise by the Committee, any bonus payable under
the Plan will be paid in cash.

SECTION 5. GENERAL PROVISIONS

(a) Administration. The Committee shall be responsible for the administration of
the Plan. The Committee shall establish the performance objectives for any
fiscal year or other Performance Period determined by the Committee in
accordance with Section 3 and determine whether such performance objectives have
been obtained. The Committee may prescribe, amend and rescind rules and
regulations relating to the administration of the Plan and make all other
determinations necessary or advisable for the administration and interpretation
of the Plan. Any authority exercised by the Committee under the Plan shall be
exercised by the Committee in its sole discretion. Determinations,
interpretations or other actions made or taken by the Committee under the Plan
shall be final, binding and conclusive for all purposes and upon all persons.
With respect to awards that are intended to qualify as Performance-Based
Compensation, the Committee shall take all action with respect to such awards,
and the individuals taking such action shall consist solely of two or more
directors of the Company who are not also employees of the Company or any
Subsidiary and each of whom is intended to qualify as an “outside director” for
purposes of Section 162(m) of the Code; provided that a Committee member’s
failure to qualify as an “outside director” within the meaning of Section 162(m)
of the Code will not invalidate any award granted by the Committee that is
otherwise validly granted under the Plan.

(b) Delegation by the Committee. All of the powers, duties and responsibilities
of the Committee specified in this Plan may be exercised and performed by the
Committee or, except with respect to awards intended to qualify as
Performance-Based Compensation, any duly constituted committee thereof to the
extent authorized by the Committee to exercise and perform such powers, duties
and responsibilities, and any determination, interpretation or other action
taken by such committee shall have the same effect hereunder as if made or taken
by the Committee.

(c) Section 162(m). Notwithstanding any other provision of the Plan and except
as otherwise determined by the Committee, any award that is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code that are requirements for qualification
as Performance-Based Compensation, and the Plan and the applicable award shall
be deemed amended to the extent necessary to conform to such requirements. The
Committee, in its sole discretion, may determine at the time an award is granted
or at any time thereafter whether such award is intended to qualify as
Performance-Based Compensation. For the avoidance of doubt, nothing herein shall
require the Committee to structure any awards in a manner intended to constitute
Performance-Based Compensation and the Committee shall be free, in its sole
discretion, to grant awards that are not intended to be Performance-Based
Compensation.

(d) Tax Withholding. The Company shall have the power to withhold, or to require
the Participant to remit to the Company, an amount in cash sufficient to satisfy
all U.S. federal, state, local and any non-U.S. withholding tax or other
governmental tax, charge or fee requirements in respect of any payment under the
Plan.

(e) No Guarantee of Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment at any time, or confer upon any Participant any right to continue in
the employ or retention of the Company.

(f) Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded plan and
Participants shall have the status of unsecured creditors of the Company. The
Plan is not intended to be subject to the Employee Retirement Income and
Security Act of 1974, as amended.

(g) Freedom of Action. Nothing in the Plan shall be construed as limiting or
preventing the Company or any of its affiliates from taking any action that it
deems appropriate or in its best interest (as determined in its sole and
absolute discretion) and no Participant (or person claiming by or through a
Participant) shall have any right relating to the diminishment in the value of
any award or any associated return as a result of any such action. The foregoing
shall not constitute a waiver by a Participant of the terms and provisions of
the Plan.



--------------------------------------------------------------------------------

(h) Forfeiture of Award Amounts. All awards under the Plan shall be subject to
the provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable law, including without limitation the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy and/or in an
agreement evidencing an award under the Plan, as applicable.

(i) Amendment or Alteration. The Board or the Committee may at any time amend,
suspend, discontinue or terminate the Plan.

(j) Approval of Plan by Stockholders; Effective Date. The Plan shall become
effective on January 1, 2017, subject to the approval of the Company’s
stockholders in 2016. If the Plan is not approved by the Company’s stockholders,
(i) it will not become effective and (ii) no awards shall be granted under the
Plan.

(k) Severability. The holding of any provision of this Plan to be illegal,
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Plan, which shall remain in full force and effect.

(l) Assignment. Except as otherwise provided in this Section 5(l), this Plan
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns. Neither this Plan nor
any right or interest hereunder shall be assignable by the Participant, his
beneficiaries, or legal representatives; provided that nothing in this Section
5(l) shall preclude the Participant from designating a beneficiary to receive
any benefit payable hereunder upon his death, or the executors, administrators
or other legal representatives of the Participant or his estate from assigning
any rights hereunder to the person or persons entitled thereunto. This Plan
shall be assignable by the Company to a Subsidiary or affiliate of the Company;
to any corporation, partnership or other entity that may be organized by the
Company, its general partners or its Participants as a separate business unit in
connection with the business activities of the Company or Participants; or to
any corporation, partnership or other entity resulting from the reorganization,
merger or consolidation of the Company with any other corporation, partnership
or other entity, or any corporation, partnership, or other entity to or with
which all or any portion of the Company’s business or assets may be sold,
exchanged or transferred.

(m) No Attachment. Except as required by law, no right to receive payments under
this Plan shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

(n) Headings. The Section headings appearing in this Plan are used for
convenience of reference only and shall not be considered a part of this Plan or
in any way modify, amend, or affect the meaning of any of its provisions.

(o) Rules of Construction. Whenever the context so requires, the use of the
masculine gender shall be deemed to include the feminine and vice versa, and the
use of the singular shall be deemed to include the plural and vice versa. That
this Plan was drafted by the Company shall not be taken into account in
interpreting or construing any provision of this Plan.

(p) Governing Law. This Plan and its enforcement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan to the substantive law of another
jurisdiction.